Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the second recitation of “a substrate” is unclear because it is not clear if antecedence is intended to be claimed to the first recitation of “a substrate” or if another substrate is implicitly claimed.
Claims 26-28 are indefinite by virtue of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 14-18, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US20040065973A1) in view of Soukup (US6140383).
Regarding claim 1, Ehbing teaches a system for manufacturing a foam slab, comprising:
An applicator to distribute one or more fluids onto a substrate (Figure 1: 3);
One or more sensors configured to measure one or more characteristics of the one or more fluids prior to solidification of the one or more fluids (Figure 1: 7-11, ¶47); and
A controller (Figure 1: 19) configured to:
Compare the one or more measured characteristics to one or more threshold characteristics (¶51);
Determine whether a characteristic of the one or more measured characteristics falls outside the one or more threshold characteristics (¶51-53);
Calculate an amount of adjustment of the characteristic based on the one or more measured characteristics or the threshold characteristic in response to a determination that the characteristic falls outside the threshold; and generate a command corresponding to the amount (¶56-60).
Ehbing does not disclose where the foam slab is specifically a foam board, where “board” is considered to be more stiff than a “slab”.
However, Soukup discloses a similar process which produces foam boards (Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the process of Ehbing in the manufacture of foam boards, such as polyisocyanurate boards, in order to more accurately control board dimension and quality.
Regarding claim 6, Ehbing as modified teaches all of the limitations of claim 1, wherein
The one or more sensors are configured to monitor an area of the substrate downstream from a point at which the one or more fluids contact the substrate (Figure 1: 7-11).
Regarding claim 7, Ehbing as modified teaches all of the limitations of claim 1, further comprising
A conveyance system to advance the one or more fluids and the substrate along a conveyor path, the one or more sensors configured to scan the one or more fluids as the substrate progresses along the conveyor path (Figure 1: 7-11, 1).
Regarding claim 8, Ehbing as modified teaches all of the limitations of claim 7, wherein 
The one or more sensors are configured to scan the one or more fluids along an axis that is perpendicular to a direction of the conveyor path (Figure 1: 7-11 and 1).
Regarding claim 14, Ehbing as modified teaches all of the limitations of claim 1, wherein the one or more characteristics comprises
A location of the fluid on the substrate (Figure 1: 7-11 measure height of the foam above the substrate.)
Regarding claim 15, Ehbing as modified teaches all of the limitations of claim 1, wherein the one or more characteristics comprises
A rate of height growth (Figure 2).
Regarding claim 16, Ehbing as modified teaches all of the limitations of claim 1, wherein the one or more characteristics comprises
Foam build up on the substrate (Figure 1: 7-11 measure the height of foam build up on the substrate).
Regarding claim 17, Ehbing as modified teaches all of the limitations of claim 1, wherein the one or more characteristics comprises
Speed of conveyance (“According to a preferred embodiment of the invention, the conveying speed of the expanded foam serves as the correcting variable. For example, if the actual heights risen are below the set heights to be risen, the conveying speed is decreased until the actual heights risen agree sufficiently with set heights to be risen.”, the height is a proxy for speed of conveyance in Ehbing.)
Regarding claim 18, Ehbing as modified teaches all of the limitations of claim 1, wherein
The one or more fluids react to generate a polyurethane foam (“FIG. 1 illustrates an installation for the production of foam, in particular polyurethane foam…”)
Regarding claim 25, Ehbing teaches a method of manufacturing a foam slab, comprising:
Measuring, by a sensor, one or more characteristics corresponding to distribution of one or more fluids applied to a substrate, wherein the one or more characteristics include a location of the fluid on the substrate (Figure 1: 7-11 measure height of the foam, i.e. fluid location on the substrate);
Receiving, at a control circuitry, data corresponding to the one or more characteristics (Figure 4);
Comparing, at the control circuitry, the one or more measured characteristics to one or more threshold characteristics (¶51);
Identifying, at the control circuitry, one or more operating parameters corresponding to the one or more measured characteristics (¶27); and
Adjusting one or more operating parameters in response to a characteristic of the one or more measured characteristics falling outside a threshold of the one or more threshold characteristics (¶27).
Ehbing does not disclose where the foam slab is specifically a foam board, where “board” is considered to be more stiff than a “slab”.
However, Soukup discloses a similar process which produces foam boards (Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the process of Ehbing in the manufacture of foam boards, such as polyisocyanurate boards, in order to more accurately control board dimension and quality.
Regarding claim 28, Ehbing as modified teaches all of the limitations of claim 25, wherein
The adjusting comprises adjustment of a control mechanism by a robotic device (¶27, automatic adjustment qualifies as robotic device adjustment).
Claim(s) 2, 9-12, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US20040065973A1) in view of Soukup (US6140383), further in view of Johnson (WO2019040262A1).
Regarding claim 2, Ehbing as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 2.
However, Johnson discloses a similar system comprising
One or more control mechanisms configured to adjust one or more operating parameters of the system, wherein the one or more control mechanisms are configured for manual adjustment by an operator (¶38-40) which allows for control customization by the end user (¶40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a mechanism in Ehbing as modified in order to provide for end user customization.
Regarding claim 9, Ehbing as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 9.
However, Johnson teaches a similar system comprising
A conveyance system to advance the foam board along a conveyor path, the one or more sensors configured to scan the foam board as the substrate progresses along the conveyor path (¶18, ¶20) in order to perform quality control on the finished board.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ehbing as modified to further perform quality checks on the finished foam board in order to achieve greater quality control.
Regarding claim 10, Ehbing as modified teaches all of the limitations of claim 9, wherein
The one or more sensors are configured to scan the foam board along an axis that is perpendicular to a direction of the conveyor path (¶18-20 of Johnson).
Regarding claim 11, Ehbing as modified teaches all of the limitations of claim 9, wherein
The one or more sensors are configured to scan the foam board along multiple axes (¶18-20 of Johnson, the perpendicular axis and the axis on the plane of the board perpendicular to the perpendicular axis).
Regarding claim 12, Ehbing as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 12. However, Johnson teaches wherein
The one or more sensors are secured to a moveable mount, the mount configured to adjust a position of the one or more sensors relative to the substrate (Figure 1, 102).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize moveable mounts for the distance sensors of Ehbing in order to provide simpler calibration and sensor adjustment.
Regarding claim 21, Ehbing teaches a system for manufacturing a foam slab, comprising:
An applicator to distribute one or more fluids onto a substrate during a liquid chemical application stage of a manufacturing process (Figure 1: 3);
One or more sensors configured to measure one or more characteristics of the one or more fluids prior to solidification of the one or more fluids (Figure 1: 7-11, ¶47); and
A controller (Figure 1: 19) configured to:
Compare the one or more measured characteristics to one or more threshold characteristics (¶51);
Ehbing does not disclose where the foam slab is specifically a foam board, where “board” is considered to be more stiff than a “slab”.
However, Soukup discloses a similar process which produces foam boards (Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the process of Ehbing in the manufacture of foam boards, such as polyisocyanurate boards, in order to more accurately control board dimension and quality.
Ehbing does not teach the applicator adjustment.
Johnson teaches
A controller configured to
Compare the one or more measured characteristics to one or more threshold characteristics (¶36); and
Adjust a position or orientation of the applicator in response to a characteristic of the one or more measured characteristics falling outside a threshold of the one or more threshold characteristics (¶34, ¶38-40).
It would have been obvious to one of ordinary skill in the art at the time of filing to adopt such a control methodology in Ehbing in order to provide more fine tuned adjustments of the manufacturing process.
Regarding claim 22, Ehbing as modified teaches all of the limitations of claim 21, wherein the one or more sensors include
A first sensor configured to monitor the one or more fluids prior to solidification at an area of the substrate downstream from a point at which the one or more fluids contact the substrate (Figure 1: 7-11).
Regarding claim 23, Ehbing as modified teaches all of the limitations of claim 20, but does not teach the particulars of claim 23.
Johnson teaches wherein
The one or more sensors include a second sensor configured to monitor a finished board (¶30).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a second sensor in Ehbing in order to provide further quality control by examination of finished products.
Regarding claim 24, Ehbing as modified teaches all of the limitations of claim 23, wherein the second sensor comprises
An infrared sensor (¶30 of Johnson).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US20040065973A1) in view of Soukup (US6140383), further in view of Johnson (WO2019040262A1), further in view of Hisaji (US3946212).
Regarding claim 3, Ehbing as modified teaches all of the limitations of claim 2, but does not recite the particulars of claim 3.
However, Hisaji discloses a quality control system which is configured to generate an indicator corresponding to an adjustment amount and to provide the indicator to a user interface configured for presentation to the operator so that the adjustment can be monitored and made (col 8, 55-56, col 9, 1-16).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the controller of Ehbing such that an indicator corresponding to the amount is generated and provided to a user interface configured for presentation to the operator in order to inform the operator of the necessary adjustment.
Claims 4-5 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US20040065973A1) in view of Soukup (US6140383), further in view of Izumi (US20200301403A1).
Regarding claim 4, Ehbing as modified teaches all of the limitations of claim 1, where conveyance speed is adjusted, i.e. an operating parameter is adjusted, (“According to a preferred embodiment of the invention, the conveying speed of the expanded foam serves as the correcting variable.”), but does not teach the particulars of claim 4.
However, Izumi discloses tailoring operating parameter adjustment to prevailing conditions via adjusting the operating parameters by a first amount if the measured characteristic exceeds a first threshold (Figure 21: S7) and adjusting the operating parameter by a second amount if the characteristic exceeds a second threshold (Figure 21: S9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the controller of Ehbing to be configured to adjust an operating parameter of the one or more operating parameters by a first amount if the characteristic exceeds a first threshold of the one or more threshold characteristics  and adjust the operating parameter by a second amount if the characteristic exceeds a second threshold of the one or more threshold characteristics in order better tailor the necessary adjustments to the prevailing conditions of the production line, i.e. to provide a more appropriate control response.
Regarding claim 5, Ehbing as modified teaches all of the limitations of claim 1, wherein
The one or more operating parameters comprise one of a flow rate, position or orientation of the applicator, a pressure, a temperature, a conveyance speed, and a position of a deposited fluid (“According to a preferred embodiment of the invention, the conveying speed of the expanded foam serves as the correcting variable.”)
Regarding claim 26, Ehbing as modified teaches all of the limitations of claim 25, where conveyance speed is adjusted, i.e. an operating parameter is adjusted, (“According to a preferred embodiment of the invention, the conveying speed of the expanded foam serves as the correcting variable.”), but does not teach the particulars of claim 26.
However, Izumi discloses tailoring operating parameter adjustment to prevailing conditions via adjusting the operating parameters by a first amount if the measured characteristic exceeds a first threshold (Figure 21: S7) and adjusting the operating parameter by a second amount if the characteristic exceeds a second threshold (Figure 21: S9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the controller of Ehbing to be configured to adjust an operating parameter of the one or more operating parameters by a first amount if the characteristic exceeds a first threshold of the one or more threshold characteristics  and adjust the operating parameter by a second amount if the characteristic exceeds a second threshold of the one or more threshold characteristics in order better tailor the necessary adjustments to the prevailing conditions of the production line, i.e. to provide a more appropriate control response.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US20040065973A1) in view of Soukup (US6140383), further in view of Kimura (US20180053124A1).
Regarding claim 13, Ehbing as modified teaches all of the limitations of claim 1, but does not disclose the particular sensor type of claim 13.
However, Kimura discloses utilizing infrared sensors to measure distance (¶56), the same parameter which Ehbing measures.
Therefore, in determining which sensor type to utilize for determining height in Ehbing, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize infrared sensors in order to provide reliable and accurate distance measurements.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US20040065973A1) in view of Soukup (US6140383), further in view of Taniguchi (US20200026266A1).
Regarding claim 19, Ehbing as modified teaches all of the limitations of claim 1, wherein the controller is configured to apply a machine learning algorithm (Figure 4).
Ehbing does not teach wherein the algorithm is used to generate the thresholds.
However, Taniguchi teaches that it is known in manufacturing to utilize machine learning to adaptively generate thresholds (¶45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to determine the thresholds utilizing machine learning in order to provide an adaptive manufacturing process.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US20040065973A1) in view of Soukup (US6140383), further in view of McGowan (US4481589).
Regarding claim 20, Ehbing as modified teaches all of the limitations of claim 1, but does not teach the threshold determination of claim 20.
However, McGowan discloses that in manufacturing a component, an average of the measured characteristic is taken from multiple acceptable components, i.e. calculated therefrom, and thresholds generated based on supplying a tolerance to the average in order to reduce operating costs and simplify controller operation (Abstract and col. 1, 54-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the controller of Ehbing to store the measured characteristics, average the values over a predetermined amount of time, and generate the thresholds based on tolerances around the averages in order to reduce operating costs and simplify controller operation.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehbing (US20040065973A1) in view of Soukup (US6140383), further in view of Hisaji (US3946212).
Regarding claim 27, Ehbing as modified teaches all of the limitations of claim 25, but does not recite the particulars of claim 26.
However, Hisaji discloses a quality control system which is configured to generate an indicator corresponding to an adjustment amount and to provide the indicator to a user interface configured for presentation to the operator so that the adjustment can be monitored and made by the operator (col 8, 55-56, col 9, 1-16).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Ehbing such that an indicator corresponding to the amount is generated and provided to a user interface configured for presentation to the operator in order to inform the operator of the necessary adjustment, where the operator makes the necessary adjustment, thereby the adjustment comprising adjustment of a control mechanism by an operator. 
Response to Arguments
Applicant’s arguments filed 05/17/2022 have been fully considered.
Applicant has traversed the rejections under 35 USC 102 with respect to Johnson. However, no rejections under 35 USC 102 under Johnson are asserted herein, therefore the arguments are moot. In general, Johnson does not apply the disclosed processes prior to the solidification of fluids as claimed.
Applicant’s remarks regarding rejections under 35 USC 103 are moot for the same reasons already noted, i.e. that Johnson is no longer relied upon as it was previously.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763